LEIBSON, Justice,
dissenting.
Respectfully, I dissent.
*464Liberty Partners initiated an action for breach of a lease. The Uniform Partnership Act expressly authorizes a partnership to purchase, own and convey real property, including a leasehold, in the partnership name. KRS 362.185, KRS 362.195. The right to purchase, own and convey necessarily implies the right to enforce a conveyance in the partnership name. Otherwise, there is a right without a remedy.
We should construe the statute as a whole to determine the intent of the General Assembly. The Majority fails to do this.